DETAILED ACTION
		This Office action is in response to the amendment filed on August 10, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The previous rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “the Vcc supplied to the drive circuit is based on the control signal output from the Vcc control circuit, and the supplied Vcc is fed back to the Vcc control circuit and the outputted control signal is adjusted based on the Vcc fed back to supply to control Vcc to a predetermined value” in combination with all other claim limitations. Claims 2, 6-14 and 16 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 3, the prior art of record fails to disclose or suggest “a Vcc control circuit for, upon receiving an output from the charging circuit, outputting a control signal for supplying the Vcc, the supplied Vcc being fed back to the Vcc control circuit and the outputted control signal adjusted based on the Vcc fed back to supply to control Vcc to a predetermined value” in combination with all other claim limitations. Claim 17 depends directly from claim 3, and is, therefore, also allowed at least for the same reasons set above. 

Regarding to claim 5, the prior art of record fails to disclose or suggest “a shut off circuit for breaking connection between the charging circuit and the Vcc control circuit and breaking connection between the charging circuit and the drive circuit when the output from the charging circuit reaches a predetermined value” in combination with all other claim limitations. Claim 18 depends directly from claim 5, and is, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838